 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.1 Filed 03/17/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
RICHARD VANBEEST,
      Plaintiff,                                   Case No.
v.                                                 Hon.
WEYERHAEUSER COMPANY,

      Defendant.
__________________________________________________________________
Noah S. Hurwitz (P74063)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nhurwitz@nachtlaw.com
__________________________________________________________________
           There is no other pending or resolved civil action arising out
            of this transaction or occurrence alleged in the complaint.

                     COMPLAINT AND JURY DEMAND

      Plaintiff Richard VanBeest, by and through his attorneys, NACHTLAW, P.C.,

hereby alleges as follows:

                               INTRODUCTION

      Richard VanBeest was a stellar employee of Weyerhaeuser Company for 15

years before he was callously terminated in violation state and federal law for

voluntarily reporting truthful information to the employer about his health and that

of his mother. After risking his own health for the Company’s betterment by
 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.2 Filed 03/17/21 Page 2 of 11




working on premises during the pandemic, Mr. VanBeest was terminated after

reporting to the Company on December 4, 2020 that he had just learned of a COVID-

19 exposure and that he may be experiencing COVID-19 symptoms. He thereafter

reported the circumstances of his COVID-19 exposure, stayed home to quarantine,

and got tested. Mr. VanBeest took a leave of absence while he waited for the test

result, which was negative. The County Health Department advised him that he

could come back to work the week after a negative test. Scheduled to return to work

on December 15, 2020, Mr. VanBeest was notified on December 14, 2020 that he

had been terminated after he lawfully quarantined.

      In Michigan and around the country, there is an epidemic within the pandemic

of employers retaliating against employees for excessive absenteeism during the

pandemic. Employees are in an absolute bind. It is the veritable “damned if you do,

damned if you don’t” scenario. If the employee follows COVID-19 protocols and

is absent, the employer retaliates.     Here, Mr. VanBeest self-reported after

discovering his mother was COVID-19 positive. The Company callously and

tragically fired him as a result of his honesty—which in no way implicated that Mr.

VanBeest knowingly jeopardized the health of his coworkers. The Company did not

follow its own COVID-19 protocol, instead unceremoniously terminating a hard-

working employee for doing precisely what local, federal and state authorities

required him to do upon learning that he had been exposed to someone with a


                                        2
 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.3 Filed 03/17/21 Page 3 of 11




positive COVID-19 test. This is therefore an action for money damages, liquidated

damages, punitive damages, costs, attorneys’ fees and other relief on behalf of Mr.

VanBeest, who has suffered violations of the Michigan Public Act 238 of 2020,

MCL 419.401 et seq. as a consequence of his unlawful termination.

                         PARTIES AND JURISDICTION

      1.    Plaintiff Richard VanBeest (hereinafter referred to as “Plaintiff”) is an

individual residing in Mio, Michigan, which is located in Oscoda County.

      2.    Defendant Weyerhaeuser Company (hereinafter referred to as

“Weyerhaeuser”) is a company headquartered in Seattle, Washington.

      3.    Plaintiff worked for Weyerhaeuser in the facility located at 4111 West

4 Mile Road in Grayling, Michigan, which lies in Crawford County and the Eastern

District of Michigan.

      4.    This Court has original diversity jurisdiction pursuant to 28 U.S.C. §

1332 because Weyerhaeuser now is, and at all times mentioned was, a corporation

duly organized and existing under the laws of Washington and Plaintiff now is, and

at all times mentioned, was a citizen and domiciled in the State of Michigan.

      5.    Additionally, Plaintiff will seek more than $75,000 in damages due to

the great trauma and professional harm Defendant’s wrongful termination has

inflicted upon him.




                                         3
 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.4 Filed 03/17/21 Page 4 of 11




      6.     As a result, this Court has original jurisdiction over this civil action

pursuant to 28 U.S.C. §1332, because Plaintiff’s Complaint is founded on claims or

rights arising under the laws of the United States. This Court also has supplemental

jurisdiction pursuant to 28 U.S.C.A. § 1367 over Plaintiffs’ state law claim.

      7.     Venue is proper in this Court because Weyerhaeuser’s facility at which

Plaintiff worked is located in Crawford County, within the Eastern District of

Michigan.

                              GENERAL ALLEGATIONS

      8.     Weyerhaeuser is a foreign profit corporation incorporated under the

state laws of Washington and registered to do business in Michigan with a location

in Grayling, Michigan.

      9.     Plaintiff worked as an Operator at Weyerhaeuser from approximately

June 9, 2003 to December 14, 2020.

      10.    Plaintiff worked on premises for Weyerhaeuser in 2020 despite the

risks associated with the global COVID-19 pandemic.

      11.    Even with the increased risk of exposure, Plaintiff performed his duties

diligently at all times relevant to this matter.

      12.    Every morning, Plaintiff passed the security gate where a guard posed

a single question—whether he was experiencing COVID-19 symptoms.




                                            4
 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.5 Filed 03/17/21 Page 5 of 11




      13.    Plaintiff was never read a list of symptoms nor was he asked any

additional screening questions at the gate.

      14.    On November 30, 2020, Plaintiff reported to work an overtime shift.

      15.    Upon approaching the gate, Plaintiff was asked if he was experiencing

COVID-19 symptoms.

      16.    Plaintiff truthfully and accurately answered that he was not

experiencing any COVID-19 symptoms at the time.

      17.    On December 4, 2020, Plaintiff learned that his mother had tested

positive for COVID-19.

      18.    That same day, Plaintiff began to experience what could be considered

COVID-19 symptoms for the first time.

      19.    Plaintiff had last seen his mother on December 1, 2020.

      20.    Plaintiff immediately informed Weyerhaeuser of his circumstances on

December 4, 2020 via a phone call.

      21.    Plaintiff proceeded to get tested for COVID-19 on December 5, 2020

and then stayed home to quarantine.

      22.    Plaintiff took a required quarantine leave of absence while he waited

for his COVID-19 test result.

      23.    MCL 419.405(2) states that “an employee who has close contact with

an individual who tests positive for COVID-19 or with an individual who displays


                                          5
 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.6 Filed 03/17/21 Page 6 of 11




the principal symptoms of COVID-19 shall not report to work until 1 of the

following conditions is met: (a) Fourteen days have passed since the employee last

had close contact with the individual; or (b) The individual with whom the employee

had close contact receives a medical determination that they did not have COVID-

19 at the time of the close contact with the employee.”

      24.    Plaintiff’s COVID-19 test came back negative on December 7, 2020.

      25.    Plaintiff was told by the County Health Department that he could return

to work the week after a negative test.

      26.    Plaintiff was scheduled to return to work on December 15, 2020.

      27.    However, Weyerhaeuser terminated Plaintiff on December 14, 2020.

      28.    The termination slip read: “Rich you failed to follow the Covid-19

Prevention and Mitigation Requirements. On 11/30/2020 you violated Grayling’s

COVID-19 site policy. All employees are required to adhere to these expectations

without exception to protect the safety of themselves and other team members. As a

result, your employment with Weyerhaeuser is terminated effective immediately.”

      29.    Upon reasonable belief, Plaintiff was never shown Weyerhaeuser’s

COVID-19 OSHA Preparedness Plan, if one even existed at the time.

      30.    Plaintiff was shocked by the termination after impeccably serving

Weyerhaeuser for 15 years.




                                          6
 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.7 Filed 03/17/21 Page 7 of 11




      31.    Plaintiff was terminated for being candid and honest with

Weyerhaeuser.

      32.    When Plaintiff came into work on November 30, 2020, he was not

experiencing any COVID-19 symptoms and truthfully shared that information with

the guard at the security gate.

      33.    Prior to Plaintiff’s mother’s positive COVID-19 test, he had no reason

to believe she was in infected with the COVID-19 virus.

      34.    As soon as Plaintiff learned that his mother had tested positive and that

he had come in close contact with someone who had tested positive, he responded

reasonably and appropriately by immediately notifying his employer and proceeding

to quarantine.

      35.    Plaintiff was terminated by Weyerhaeuser despite following all local,

state and federal COVID-19 protocols.

                            COUNT I
         (VIOLATION OF PUBLIC ACT 238 OF 2020, MCL 419.403)

      36.    Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

      37.    On October 22, 2020, the Michigan legislature passed Public Act 238

of 2020, including MCL 419.403, which creates new protections for employees and

is designed to “prohibit an employer from taking certain actions against an employee

who does not report to work under certain circumstances related to COVID-19; to
                                          7
 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.8 Filed 03/17/21 Page 8 of 11




prohibit an employee from reporting to work under certain circumstances related to

COVID-19; to prohibit discrimination and retaliation for engaging in certain

activities; and to provide remedies.”

      38.    MCL 419.403 states that an employer “shall not discharge, discipline,

or otherwise retaliate against an employee who (a) complies with the stay-home

provisions set forth [in the Act]; (b) Opposes a violation of this act; or (c) Reports

health violations related to COVID-19.”

      39.    Plaintiff complied with the “stay home provisions” of the Act when he

quarantined after being in contact with a person (i.e., his mother) who had tested

positive for COVID-19.

      40.    Plaintiff was nevertheless terminated the day before he was scheduled

to return to work after passing his required quarantine period due to being in close

contact with his mother, who had recently tested positive for COVID-19.

      41.    Plaintiff was provided with purported legitimate business reasons for

his termination—but all reasons provided were clearly pretextual.

      42.    In fact, Weyerhaeuser did not follow its own COVID-19 discipline

protocol entitled “Covid Discipline Flowchart.”

      43.    MCL 419.407(1) states, “[a]n employee aggrieved by a violation of this

act may bring a civil action for appropriate injunctive relief or damages, or both, in

the circuit court for the county where the alleged violation occurred or for the county


                                          8
 Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.9 Filed 03/17/21 Page 9 of 11




where the employer against whom the action is filed is located or has its principal

place of business.”

      44.   MCL 419.407(2) states, “[a] court shall award to a plaintiff who

prevails in an action brought under this act damages of not less than $5,000.00.”

      WHEREFORE, Plaintiff is entitled to an award of damages including but not

limited to back pay, compensatory damages, liquidated damages, punitive damages,

costs, attorneys’ fees, prejudgment interest and other damages as allowed by law and

equity.

                             RELIEF REQUESTED

      For the foregoing reasons, Plaintiff Richard VanBeest demands judgment

against Weyerhaeuser as follows:

      a.     Declare the practices and actions of Weyerhaeuser as illegal under
             Michigan’s Public Act 238 of 2020.

      b.     Award compensatory damages for monetary and non-monetary loss in
             whatever amount he is found to be entitled, including back and front
             pay, extreme mental and emotional distress, humiliation, outrage,
             economic damages, loss of employment opportunity, harm to
             reputation, loss of earning capacity, punitive damages, and any other
             damages available by law;

      c.     An award of interest, costs, and reasonable attorneys’ fees; and

      d.     Whatever other relief this Court finds appropriate.

                                             Respectfully Submitted,
                                             NACHTLAW, P.C.

                                             /s/ Noah S. Hurwitz
                                         9
Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.10 Filed 03/17/21 Page 10 of 11




                                         Noah S. Hurwitz (P74063)
                                         Attorneys for Plaintiff
                                         101 N. Main Street, Suite 555
                                         Ann Arbor, MI 48104
                                         (734) 663-7550
  Dated: March 17, 2021




                                    10
Case 1:21-cv-10603-TLL-PTM ECF No. 1, PageID.11 Filed 03/17/21 Page 11 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
RICHARD VANBEEST,
      Plaintiff,                                    Case No.
                                                    Hon.
v.
WEYERHAEUSER COMPANY,

      Defendant.
__________________________________________________________________
Noah S. Hurwitz (P74063)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nhurwitz@nachtlaw.com
__________________________________________________________________
                        DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff Richard VanBeest, by and through his attorneys,

NachtLaw, P.C., and demands a jury trial for all issues so triable.

                                       Respectfully Submitted,
                                       NACHTLAW, P.C.
                                       /s/ Noah S. Hurwitz
                                       Noah S. Hurwitz (P74063)
                                       Attorneys for Plaintiff
                                       101 N. Main Street, Suite 555
                                       Ann Arbor, MI 48104
Dated: March 17, 2021                  (734) 663-7550

                                         11
